Mr. Justice Wilicin delivered the opinion of the court: We have held that section 2 of the Revenue act of 1898, providing that in counties of this class the county treasurer shall be ex officio the supervisor of assessments, does not create a new office but simply adds new duties to the office of county treasurer; and also, that under that act the compensation of a county treasurer, as fixed by the county board according to law, includes payment for his services rendered as ex officio supervisor ’of assessments. (Foote v. Lake County, 206 Ill. 185.) That case, under the foregoing stipulation of facts, is decisive of the case at bar. Counsel for appellant earnestly insists that the cases are distinguishable, but with this position we cannot agree. It is said that in the Foote case the county board was never requested to make any allowance under section 2 of the act of 1898, and was not requested to and did not make any allowance, under section 46 of said act, for salary of supervisor of assessments; that Foote, during his lifetime, never-made any claim for money expended under section 2, so far as appears from the record, and never presented any claims under section 46. The same is true in this case. Section 46 referred to provides that “the salary of the county assessor, supervisor of assessments and members of the board of assessors and board of review shall all. be paid out of the county treasury on bills duly certified and approved by the county board.” The resolution of February 21, 1899, which, as we understand, is the basis of this action, though awkwardly drawn, was only an attempt on the part of the county board to increase the county treasurer’s salary from $1200 to $15°° per year because he was, by law, ex officio supervisor of assessments. But the act of ¿898 not creating a new office and simply adding new duties to the office of county treasurer, whose compensation had been fixed according to law by the resolution of September 14, 1898, that compensation could neither be diminished nor increased during his term of office. The bills presented by the plaintiff, as shown by the stipulation, were for services as supervisor of assessments, and not for necessary deputies and clerk hire. Moreover, the resolution of September 14, 1898, as held in the Poote case, included any payments made by him for services rendered as ex officio supervisor of assessments. The case seems to be argued on behalf of the appellant as though the action was for necessary deputy and clerk hire under the last provision of section 2 of the act of 1898, which is not supported by the facts. If the plaintiff, “with the advice and consent of the county board,” had appointed necessary deputies and clerks, their compensation having been fixed by the county board, and had presented bills for such compensation and the county board had refused to allow the same, a different question would be presented. That is, whether, notwithstanding the resolution of September 14,' 1898, such necessary deputy and clerk hire, as ex officio supervisor of assessments, could have been legally allowed would present another question. But, as we have said, the facts in this case present no such question, and because of the subsequent amendment of the statute the question suggested is no longer of practical importance. The power and duty of the legislature to provide for the assessment of property for purposes of taxation, as argued by counsel, is undoubted, but when it had so provided and prescribed the officers through whom the assessment or supervision of assessments shall be made, and how such officers shall be paid, a different method cannot be adopted. Here the duties of supervisor of assessments are simply added to the duties of county treasurer in counties of the class to which the county of Richland belongs. His compensation, clerk hire and other expenses are to be fixed and allowed as county treasurer, and when so fixed, the expenses and compensation being included in one sum, can neither be added to nor taken from during his term of office. • We think it clear that there is no view of the law under which the judgment of the circuit court can be sustained, and therefore it is unnecessary to pass upon the propositions held and refused. The Appellate Court properly reversed that judgment and gave final judgment for the costs of the SLllt‘ Judgment affirmed.